DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 7, Drawings section, filed 8/23/2022, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
Applicant argues that a new grounds of rejection would not allow a subsequent Final Office Action as there are allegedly no amendments that change the scope of the claims.  However, the scope of the claims were changed, particularly, the amendments to independent claims 1 and 11 included further recitation requiring the heating elements being deactivated and reactivated during the same conditions being satisfied.  As the previous claim could be satisfied by a heating element that ran continuously, the scope of the claims has changed.  Therefore, it is appropriate to make this Office Action a Final Office Action.  
Applicant argues that Deering in view of Oikawa et al. does not teach the newly added limitation of deactivating the heating element and reactivating it after a period of time if conditions persist.
However, as seen in the rejection, below, Oikawa et al. teaches (Figs. 9-11), deactivating the heating element and reactivating it after a period of time if conditions persist, resulting in the sufficient heating to be applied without extra energy consumption (Paragraph 93).
Applicant reiterates the same reasoning with respect to the dependent claims.  This is not persuasive for the reasons discussed above.

Specification
	The amendments filed 8/23/2022 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
		
	Drawings
	Upon further consideration, the objection to the drawings 8/23/2022 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deering (US PGPub 2019/0306926 A1) in view of Oikawa et al. (US PGPub 2019/0193647 A1).
	As to claim 1, Deering et al. discloses (Figs. 2 and 33) a vehicle (Paragraphs 4,  135, 161) comprising: an LED headlamp 20 (Paragraph 4) including a lens 32 and an LED light source 44; a heating element 70/436 provided at the lens 32; a control module 420 in communication with the heating element 70/436; a temperature sensor 432 configured to generate a signal indicative of an outside temperature (Paragraphs 32 and 159)  in communication with the control module 420; and a speed sensor 424 configured to generate a signal indicative of a vehicle speed (Paragraph 161) in communication with the control module 420; wherein upon receipt by the control module 420 of the signal indicative of the outside temperature that is less than a predetermined temperature and upon receipt by the control module 420 of the signal indicative of the vehicle speed that is greater than a predetermined vehicle speed, the control module is configured to activate the heating element (Paragraphs 159, 161, 162).

    PNG
    media_image1.png
    400
    430
    media_image1.png
    Greyscale
Deering et al.

    PNG
    media_image2.png
    380
    427
    media_image2.png
    Greyscale
Deering et al.
	As the temperature being sensed being the exterior air temperature, the temperature of Deering et al. is the temperature associated with an outer lens surface and is therefore an outside temperature.
	Alternatively, Oikawa et al. teaches (Fig. 9) including an outside air temperature sensor 101 for measuring the temperature outside the vehicle and uses this temperature to determine whether to run a heater (Fig. 10, Paragraphs 75 and 86).

    PNG
    media_image3.png
    504
    469
    media_image3.png
    Greyscale
Oikawa et al.

    PNG
    media_image4.png
    471
    488
    media_image4.png
    Greyscale
Oikawa et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use an outside air temperature in order to signal to control the heater, since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.
	With respect to the control module activating the heating element when the temperature is below a predetermined threshold and the speed is above a certain temperature, Deering et al. teaches using the controller based on the combination of received speed value, and temperature value (Paragraph 162), with temperature being below a predetermined threshold (Paragraph 159) and speed being above a certain threshold (Paragraph 161), such as by a stored lookup table of power values in order to allow the controller to provide a more appropriate level of power to the heater.  Therefore, the limitation of activating upon receipt of the appropriate temperature and speed sensors is satisfied as the use of the combination of inputs and/or the lookup table implicitly activates the heater below a certain threshold and above a certain speed.
	Alternatively, Oikawa et al. teaches (Fig. 10) running the heater when the outside temperature is below a threshold (step 1001) and when the vehicle speed is above a threshold (step 1002).
	It would be obvious to one having ordinary skill in the art to similarly provide a temperature comparison check and speed comparison check to prevent unnecessary activation of the heating control when the heater would not be used above a temperature threshold and/or below a vehicle speed, since the heater is run only at colder temperatures (Deering et al. Paragraph 159) and higher speeds (Deering et al. Paragraph 161) in order to prevent condensation/rain/sleet/snow blocking the lighting (Deering et al. Paragraphs 4 and 112).
	Furthermore, Deering et al. discloses supplying more power when the temperature is lower (Paragraph 159), but is silent as to the specifics of how to supply more power and is silent as to deactivating the heating element so that the heating element is not continuously activated during the entire time period that predetermined conditions are met.
	However, Oikawa et al. teaches (Figs. 9-11) the control module CPU is configured to activate the heating element 43b (activated at time duration Ton, Fig. 11) and deactivate the heating element 43b (deactivated at time duration Toff, Fig. 11) so that the heating element is not continuously activated during the entire time period that predetermined conditions are met, and if the predetermined conditions persist, the control module periodically reactivating the heating element after a period of time (reactivated after 30s in example of Fig. 11, or alternatively the process of Fig. 10 will restart after time T, e.g. 3 minutes, and perform a conditions check again resulting in activation if conditions persist Paragraph 87, Fig. 10), and energy is not wasted by continuous operation of the heating element (Paragraph 93, the larger the duty ratio, i.e. the time the heater is on, the larger the electric energy consumed.  Since the heater is only on part of the time, it is therefore less energy than being on continuously).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the inventio to supply the power in a duty cycle in order to supply the correct amount of power, as taught by Oikawa et al. and in order to satisfy the desire to provide different power depending on the conditions, as taught by Deering et al.  The application of a duty cycle results in a time period where the heater is on and a time period where a heater is off and a time period where the heater is reactivated if conditions persist.  
It is noted that the heater 43 of Oikawa et al. is to remove ice/frost from the transmission portion 85a in front of a camera unit 30 (Paragraph 86 and 87).  However, use of a known technique to improve similar devices and applying a known technique to improve similar devices in the same way is an exemplary rationale for obviousness.  In this case, since the transmission portion in front of the camera and the light are both configured with a heater to reduce the precipitation buildup, the application of the teachings of Oikawa et al. to the device of Deering et al. would predictably result in substantially similar benefits of efficiently clearing precipitation buildup.  See also MPEP §2143(I)(C,D).
As to claim 4, Deering et al. teaches that the heating element includes a plurality of conductive traces 66 (Paragraph 109).
	As to claim 5, Deering et al. teaches (Figs. 2, 21 and 24) and that the plurality of conductive traces 66/236 are positioned about an entire surface area of the lens 32/208.
	As to claim 6, Deering et al. teaches (Figs. 2 and 14) that the plurality of conductive traces 66/88 are disposed in a horizontal grid pattern. 
	As to claims 9 and 10, Deering et al. teaches that the temperature threshold can be set to be lower temperatures activate the heater (Paragraph 159) and higher speeds activate the heater (Paragraph 161), Deering et al., or alternatively in further view of Oikawa et al. does not specifically recite that the predetermined temperature is 50 degrees F or the predetermined vehicle speed is 40 mph.
	While the specific temperature and speed is not explicitly recited by Deering et al., or alternatively in further view of Oikawa et al., where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  As the teachings of Deering et al. are substantially directed to the same effect, that is, the heater being needed to be activated when the temperature is lower or the speed is higher due to the increased likelihood of buildup that would block the light, one having ordinary skill in the art would be able to find, through routine experimentation, the optimum or workable ranges of the predetermined threshold and predetermined speed, including 50 degrees F and 40 mph.  See also MPEP §2144.05.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deering et al. in view of Oikawa et al. as applied to claim 1 above, and further in view of Adachi (US PGPub 2020/0062085 A1).
	As to claim 2, Deering et al. in view of Oikawa et al. teaches a speed sensor (Deering et al. #424), but is silent as to the speed sensor being a wheel speed sensor.
	Adachi teaches (Fig. 4) a speed sensor being a wheel speed sensor (Paragraph 115).
	It would be obvious to one having ordinary skill in the art at the time of the invention, in the absence of an explicit teaching of a type of a specific type of speed sensor in Deering et al. to look to the prior art for suitable wheel sensors and therefore to use a wheel speed sensor, as taught by Adachi, since the selection from among known suitable speed sensors for their known purposes is generally within the abilities of one having ordinary skill in the art.
	It is noted that the heater 23 of Adachi is to remove ice from the transmission portion 101 in front of a camera unit 11 (Paragraphs 125 and 128).  However, use of a known technique to improve similar devices and applying a known technique to improve similar devices in the same way is an exemplary rationale for obviousness.  In this case, since the transmission portion in front of the camera and the light are both configured with a heater to reduce the precipitation buildup, the application of the teachings of Adachi to the device of Deering et al. would predictably result in substantially similar benefits of efficiently clearing precipitation buildup.  See also MPEP §2143(I)(C,D).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deering et al. in view of Oikawa et al. as applied to claim 1 above, and further in view of Ban et al. (US PGPub 2018/0015871 A1).
 	As to claim 3, Deering et al. in view of Oikawa et al. teaches controlling in response to a plurality of sensor signals, including a temperature signal (Deering et al. Paragraphs 159 and 162), but is silent as to Applicant’s rain sensor.
	Ban et al. teaches (Fig. 5) including a temperature sensor 46 rain sensor 44 (Paragraph 29) with the controller activating the heating element in response to data received from the temperature sensor and the rain sensor (Paragraph 29).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to further include a rain sensor in order to take into account whether there is rain when activating the heating element.  Even though Ban et al. does not specifically state that the heating element is activated when rain sensor indicates that there is rain to the controller, since the use of the heater is to prevent light reduction from rain on the lighting system (Ban et al. Paragraph 4), it would be obvious to activate the heater when the rain sensor indicates rain detection to the controller, in combination with the data with the other sensors in order to prevent light reduction from rain when it is detected that rain is present.
It is noted that the heater 36 of Ban et al. is to remove ice/fog/snow from the transmission portion 34 in front of a warning light assembly 22 (Paragraph 32).  However, use of a known technique to improve similar devices and applying a known technique to improve similar devices in the same way is an exemplary rationale for obviousness.  In this case, since the transmission portion in front of the warning light assembly and the headlight are both configured with a heater to reduce the precipitation buildup, the application of the teachings of Ban et al. to the device of Deering et al. would predictably result in substantially similar benefits of efficiently clearing precipitation buildup.  See also MPEP §2143(I)(C,D).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deering et al. in view of Oikawa et al. as applied to claim 1 above, and further in view of Kaushik et al. (US PGPub 2020/0298668 A1).
	As to claim 7, Deering et al. in view of Oikawa et al.  is silent as to the control module includes a DC-to- DC converter for suppling a DC voltage to the heating element.
	Kaushik et al .teaches (Fig. 1) a control module 101, 107 includes a DC-to- DC converter 107 (Paragraph 46) for suppling a DC voltage to the heating element 109 in order to provide power at an appropriate voltage and frequency to power the heating element (Paragraph 46).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a DC to DC converter in order to provide power at an appropriate voltage and frequency to power the heating element, as taught by Kaushik et al.
It is noted that the heater 100 of Ban et al. is to heat a window (Paragraphs 19 and 20).  However, use of a known technique to improve similar devices and applying a known technique to improve similar devices in the same way is an exemplary rationale for obviousness.  In this case, since the power converter is used in the controller to configure power appropriately for the heater, it would be obvious to similarly provide a DC to DC converter in the controller in order similarly and predictably provide power at an appropriate voltage and frequency to power the heating element of Deering et al., or alternatively in view of Oikawa et al.  See also MPEP §2143(I)(C,D).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deering et al. in view of Oikawa et al. as applied to claim 1 above, and further in view of Baldovino et al. (US PGPub 2020/0189531 A1).
	As to claim 8, Deering et al. in view of Oikawa et al. is silent as to a rear defroster, wherein the control module is configured to activate the heating element when the rear defroster has been activated.
	Baldovino et al. teaches using controller 90 to activate heater 44 (Paragraph 48 and 59) in response to an occupant of the vehicle activating a rear-window defroster.  
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a rear defroster in order to defrost the rear window and also have the rear defroster in communication with the control module, and upon receipt of a signal from the rear defroster than the rear defroster has been activated, the control module is configured to activate the heating element in order to activate the heating element automatically at the same time as the rear defroster, as taught by Baldovino et al.
It is noted that the heater 44 of Baldovino et al. is to heat and remove ice in front of sensor 38 (Paragraphs 24 and 47).  However, use of a known technique to improve similar devices and applying a known technique to improve similar devices in the same way is an exemplary rationale for obviousness.  In this case, since the heater is operated automatically in response to a rear defroster being activated, it would be obvious to similarly provide automatic control of the heater of Deering et al., or alternatively in further view of Oikawa et al. to similarly and predictably provide automatic heating when the rear defroster is activated.  See also MPEP §2143(I)(C,D).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deering et al. in view of Schauble (US PGPub 2014/0151354 A1) and Oikawa et al.
	As to claim 11, Deering et al. discloses (Figs. 2 and 33) a method of controlling a LED headlamp 20 (Paragraph 4) of a vehicle (Paragraphs 4,  135, 161) that includes a lens 32 and a heating element 70/436 provided at the lens 32, the method comprising: determining whether an outside temperature (Paragraphs 32 and 159) is less than a predetermined temperature (Paragraphs 159 and 162); after determining that the outside temperature is less than the predetermined temperature, determining whether a vehicle speed is greater than a predetermined vehicle speed (Paragraphs 161 and 162); and activating the heating element if the outside temperature is less than the predetermined temperature and the vehicle speed is greater than the predetermined vehicle speed (Paragraphs 159, 161 and 162).
	Deering et al. does not explicitly disclose a step of determining whether the vehicle has been turned on.
	Schauble teaches (Figs. 1 and 2) that the electrically driven heater elements 10 not being driven without the vehicle’s engine running so as to prevent the vehicle’s battery from being discharged.  (Paragraph 29)

    PNG
    media_image5.png
    365
    484
    media_image5.png
    Greyscale
Fig. 1 of Schauble

    PNG
    media_image6.png
    619
    481
    media_image6.png
    Greyscale
Schauble et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to not use the heater element when the vehicle’s engine is not running in order to prevent the vehicle’s battery from being discharged.  Therefore, the vehicle being turned on is checked and the heater is not operated if the vehicle is not turned on.  
It is noted that the heater 10 of Schauble is to heat to defrost windshield 18 (Paragraph 11).  However, use of a known technique to improve similar devices and applying a known technique to improve similar devices in the same way is an exemplary rationale for obviousness.  In this case, since the heater of Schauble is only operated when the vehicle’s engine is running, it would be obvious to similarly provide only operate the heater when the engine is running in the heater of Deering et al., or alternatively in further view of Oikawa et al. to similarly and predictably provide heating that does not discharge the vehicle’s battery.  See also MPEP §2143(I)(C,D).
	It is noted that Deering et al. does not explicitly state that the check of the temperature is done before the check of the speed.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP §2144.04(IV)(C).  Therefore, since the method would result in substantially the same results of the heater being run at determined temperatures and speeds when the vehicle is on, regardless of the order of the temperature and speed being checked, the recitation of order does not patentable distinguish over the applied prior art.
	Alternatively, Oikawa et al. teaches (Fig. 10) first checking the outside temperature is below a threshold (step 1001) and subsequently checking the vehicle speed is above a threshold (step 1002).
	It would be obvious to one having ordinary skill in the art to similarly provide a temperature comparison check and subsequent speed comparison check to prevent unnecessary activation of the heating control when the heater would not be used above a temperature threshold and/or below a vehicle speed, since the heater is run only at colder temperatures (Deering et al. Paragraph 159) and higher speeds (Deering et al. Paragraph 161) in order to prevent condensation/rain/sleet/snow blocking the lighting (Deering et al. Paragraphs 4 and 112) and to do so in the specified order since it is taught as suitable by Oikawa et al. and the selection from among known suitable process ordering for their known purposes is generally within the abilities of one having ordinary skill in the art.
	As the temperature being sensed being the exterior air temperature, the temperature of Deering et al. is the temperature associated with an outer lens surface and is therefore an outside temperature.
	Alternatively, Oikawa et al. teaches (Fig. 9) including an outside air temperature sensor 101 for measuring the temperature outside the vehicle and uses this temperature to determine whether to run a heater (Fig. 10, Paragraphs 75 and 86).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use an outside air temperature in order to signal to control the heater, since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.
With respect to the control module activating the heating element when the temperature is below a predetermined threshold and the speed is above a certain temperature, Deering et al. teaches using the controller based on the combination of received speed value, and temperature value (Paragraph 162), with temperature being below a predetermined threshold (Paragraph 159) and speed being above a certain threshold (Paragraph 161), such as by a stored lookup table of power values in order to allow the controller to provide a more appropriate level of power to the heater.  Therefore, the limitation of activating upon receipt of the appropriate temperature and speed sensors is satisfied as the use of the combination of inputs and/or the lookup table implicitly activates the heater below a certain threshold and above a certain speed.
	Alternatively, Oikawa et al. teaches (Fig. 10) running the heater when the outside temperature is below a threshold (step 1001) and when the vehicle speed is above a threshold (step 1002).
	It would be obvious to one having ordinary skill in the art to similarly provide a temperature comparison check and speed comparison check to prevent unnecessary activation of the heating control when the heater would not be used above a temperature threshold and/or below a vehicle speed, since the heater is run only at colder temperatures (Deering et al. Paragraph 159) and higher speeds (Deering et al. Paragraph 161) in order to prevent condensation/rain/sleet/snow blocking the lighting (Deering et al. Paragraphs 4 and 112).
	Furthermore, Deering et al. discloses supplying more power when the temperature is lower (Paragraph 159), but is silent as to the specifics of how to supply more power and is silent as to deactivating the heating element so that the heating element is not continuously activated during the entire time period that predetermined conditions are met.
	However, Oikawa et al. teaches (Figs. 9-11) the control module CPU is configured to activate the heating element 43b (activated at time duration Ton, Fig. 11) and deactivate the heating element 43b (deactivated at time duration Toff, Fig. 11) so that the heating element is not continuously activated during the entire time period that predetermined conditions are met, and if the predetermined conditions persist, the control module periodically reactivating the heating element after a period of time (reactivated after 30s in example of Fig. 11, or alternatively the process of Fig. 10 will restart after time T, e.g. 3 minutes, and perform a conditions check again resulting in activation if conditions persist Paragraph 87, Fig. 10), and energy is not wasted by continuous operation of the heating element (Paragraph 93, the larger the duty ratio, i.e. the time the heater is on, the larger the electric energy consumed.  Since the heater is only on part of the time, it is therefore less energy than being on continuously).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the inventio to supply the power in a duty cycle in order to supply the correct amount of power, as taught by Oikawa et al. and in order to satisfy the desire to provide different power depending on the conditions, as taught by Deering et al.  The application of a duty cycle results in a time period where the heater is on and a time period where a heater is off and a time period where the heater is reactivated if conditions persist.  
It is noted that the heater 43 of Oikawa et al. is to remove ice/frost from the transmission portion 85a in front of a camera unit 30 (Paragraph 86 and 87).  However, use of a known technique to improve similar devices and applying a known technique to improve similar devices in the same way is an exemplary rationale for obviousness.  In this case, since the transmission portion in front of the camera and the light are both configured with a heater to reduce the precipitation buildup, the application of the teachings of Oikawa et al. to the device of Deering et al. would predictably result in substantially similar benefits of efficiently clearing precipitation buildup.  See also MPEP §2143(I)(C,D).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deering et al. in view of Schauble and  Oikawa et al. as applied to claim 11 above, and further in view of Veit (DE 10 2012 006678 A1, citations herein refer to the attached machine translation)
 	As to claim 12, Deering et al. in view of Schauble and  Oikawa et al. teaches controlling in response to a plurality of sensor signals, including a temperature signal (Paragraphs 159 and 162), but is silent as to Applicant’s precipitation sensor
	Veit teaches (Fig.) including a precipitation sensor (Paragraph 18, optical detection unit that detects snowfall) that causes the control unit to activate the heater when snowfall is detected by the optical detection unit (Paragraph 18) in order to remove water/ice/snow deposits (Paragraph 19).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to further include a precipitation sensor in the form of an optical detection unit that is able to detect snowfall and to configure the control unit to activate the heater when snowfall is detected by the optical detection unit in order to further ensure removal of water/ice/snow deposits, as taught by Veit.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deering et al. in view of Schauble and  Oikawa et al. as applied to claim 11 above, and further in view of Baldovino et al. 
	As to claim 13, Deering et al. in view of Schauble (US PGPub 2014/0151354 A1) and  Oikawa et al. is silent as to a rear defroster, wherein the control module is configured to activate the heating element when the rear defroster has been activated.
	Baldovino et al. teaches using controller 90 to activate heater 44 (Paragraph 48 and 59) in response to an occupant of the vehicle activating a rear-window defroster.  
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a rear defroster in order to defrost the rear window and also have the rear defroster in communication with the control module, and upon receipt of a signal from the rear defroster than the rear defroster has been activated, the control module is configured to activate the heating element in order to activate the heating element automatically at the same time as the rear defroster, as taught by Baldovino et al.
It is noted that the heater 44 of Baldovino et al. is to heat and remove ice in front of sensor 38 (Paragraphs 24 and 47).  However, use of a known technique to improve similar devices and applying a known technique to improve similar devices in the same way is an exemplary rationale for obviousness.  In this case, since the heater is operated automatically in response to a rear defroster being activated, it would be obvious to similarly provide automatic control of the heater of Deering et al., or alternatively in further view of Oikawa et al. to similarly and predictably provide automatic heating when the rear defroster is activated.  See also MPEP §2143(I)(C,D).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875               

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875